Citation Nr: 1329418	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  12-05 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to April 21, 2011, 
for the award of additional compensation for the Veteran's 
dependent spouse.


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2011 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  In April 1987, the VA received a VA Form 21-526e, 
"Veteran's Application for Compensation or Pension at 
Separation from Service," signed by the Veteran, wherein he 
indicated to whom he was married, and the date of the 
marriage.

2.  In June 1987, VA received a VA Form 21-686c, 
"Declaration Of Status Of Dependents," in which the Veteran 
identified the name of his spouse, and additionallly 
submitted a copy of a marriage certificate.  

3.  An October 2005 rating decision granted an increased 
rating of 20 percent for service-connected chronic low back 
strain, resulting in a combined rating of 40 percent, 
effective July 12, 2005.  

4.  An October 2005 letter requested that the Veteran submit 
information regarding his dependent on a completed VA Form 
21-686c.

5.  On April 21, 2011, the RO received communication from 
the Veteran regarding the addition of his dependent spouse 
to his award.    


CONCLUSION OF LAW

The criteria for an effective date prior to April 21, 2011, 
for the award of additional compensation for the Veteran's 
dependent spouse, have not been met.  38 U.S.C.A. §§ 1115, 
5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.401 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2012).


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable decision by the agency of original jurisdiction 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the Veteran was not provided a notice letter 
with respect to his claim.  In April 2011, he requested that 
his dependent spouse be added to his award and the RO 
granted the additional award in a May 2011 rating 
determination.  The Veteran then submitted a notice of 
disagreement with respect to the assigned effective date for 
the award of additional compensation for his spouse.  
However, the Board finds that a remand for a notification 
letter is not required in this case.  The Veteran's claim 
for an earlier effective date for the award of compensation 
for his spouse is dependent on the law and there is no 
dispute as to the accuracy or adequacy of the facts.  As no 
reasonable possibility exists that any further factual 
development would assist in substantiating the claim, should 
any deficiencies of notice exist, they are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc) (holding that the VCAA is not applicable where it 
could not affect a pending matter and could have no 
application as a matter of law); Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994) (where the operation of law is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought).


Duty to Assist

All evidence relevant to the Veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what 
was shown by the record at various points in time and 
application of governing law to those findings, and 
generally further development of the evidence is not 
necessary unless it is alleged that pertinent evidence 
constructively of record is outstanding.  The Veteran has 
not contended that the facts are incorrect or that any 
evidence is missing.  Instead, he has simply asserted that 
the effective date for the award of compensation for his 
spouse should be the date of his marriage-July 23, 1983.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

Legal Criteria - Earlier Effective Date

In this case, a May 2011 rating determination granted the 
award of compensation for the Veteran's dependent spouse 
with an effective date of April 21, 2011, the date the 
Veteran completed his claim.  The May 2011 rating 
determination explained that the payment start date "begins 
the first day of the month following your effective date."  
The letter indicated that the payment start date was "May 1, 
2010."  However, this was administrative error as the RO 
specifically indicated that the Veteran's claim was received 
on April 21, 2011 and that the payment start date is the 
"first day of the month following the effective date."  See 
38 C.F.R. §§ 3.31, 3.401(b).  Regardless of the payment 
start date, the issue before the Board is whether the 
Veteran is entitled to an effective date prior to April 21, 
2011 for the award of additional compensation for the 
Veteran's dependent spouse.

Unless specifically provided otherwise, the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application.  38 U.S.C.A. § 5110(a).  

An additional amount of compensation may be payable for a 
spouse, child, and/or dependent parent where a Veteran is 
entitled to compensation based on disability evaluated as 30 
percent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. 
§ 3.4(b)(2).  

Regarding an award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose, the effective date will 
be the latest of the following dates: (1) date of claim; (2) 
date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within 1 year of notification of such rating 
action; or (4) date of commencement of the service member's 
award.  38 C.F.R. § 3.401(b).  The "date of claim" for 
additional compensation for dependents is the date of the 
Veteran's marriage or birth/adoption of a child, if evidence 
of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of 
notification of such rating action.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.401.

Regarding "establishing entitlement to a higher rate of 
pension, compensation, or dependency and indemnity 
compensation based on the existence of a dependent, VA will 
require evidence which satisfies the requirements of § 
3.204."  38 C.F.R. § 3.213(a).

38 C.F.R. § 3.204 indicates that:

VA will accept, for the purpose of determining entitlement 
to benefits under laws administered by VA, the statement of 
a claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided that the 
statement contains: the date (month and year) and place of 
the event; the full name and relationship of the other 
person to the claimant; and, where the claimant's dependent 
child does not reside with the claimant, the name and 
address of the person who has custody of the child.  In 
addition, a claimant must provide the social security number 
of any dependent on whose behalf he or she is seeking 
benefits (see § 3.216).  38 C.F.R. § 3.204.

In addition, the Court has found that, while acceptance of a 
claimant's written statement may be evidence of the 
existence of a dependent, it is only acceptable when it 
contains specific, required information.  See McColley v. 
West, 13 Vet. App. 553, 557 (2000).

Actual payment of an additional award of compensation for a 
dependent spouse is the first day of the month following the 
effective date.  38 C.F.R. § 3.31.

Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below 
focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  
The Veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Veteran contends that the effective date for the award 
of additional compensation for his dependent spouse should 
be July 23, 1983-the date of his marriage.    

In April 1987, VA received a VA Form 21-526e, Veteran's 
Application for Compensation or Pension at Separation from 
Service, and the Veteran indicated that he was married and 
listed his spouse's name.  

In June 1987, VA received a VA Form 21-686c from the 
Veteran, which included the following information: (1) the 
Veteran's name, address, and Social Security number; (2) 
designation of his marital status (married), the date of his 
marriage, and the name of his spouse.  The VA Form 21-686c 
did not include a social security number for his spouse.  
The Veteran also submitted a copy of his marriage 
certificate, which indicated that he was married on July 23, 
1983.

In a December 1987 rating decision, the RO granted service 
connection for status post ulnar nerve transposition with 
carpal tunnel release, right, and assigned a 20 percent 
rating from April 16, 1987, and granted service connection 
for chronic low back strain and assigned a zero percent 
rating from April 16, 1987.  

In November 1998, VA received the Veteran's claim for an 
increased rating for his service-connected post ulnar nerve 
transposition with carpal tunnel release, right.  

In an April 1999 rating decision, the RO continued the 20 
percent rating for the status post ulnar nerve transposition 
with carpal tunnel release, right.  

On July 12, 2005, VA received the Veteran's claim for an 
increased rating for his status post ulnar nerve 
transposition with carpal tunnel release, right, and a claim 
for an increased rating for his chronic low back strain.  

In an October 2005 rating decision, the RO continued the 20 
percent rating for status post ulnar nerve transposition 
with carpal tunnel release, right, and assigned a higher 20 
percent rating for chronic low back strain from July 12, 
2005.  In an October 2005 letter accompanying the rating 
decision, the Veteran was informed that he was being paid as 
a "single veteran with no dependents."  The Veteran was 
notified that the information about his dependents was 
incomplete.  The letter stated: "Before we can pay 
additional benefits for your dependent(s), send us the 
following:  VA Form 21-686c, "Declaration of Status of 
Dependents.  Please fill out every blank on the form which 
applies to you."  The letter explained: "If we do not 
receive the evidence within one year from the date of this 
letter, we can only pay you from the date we receive the 
evidence."  

A report of contact dated April 21, 2011, indicated that the 
Veteran sought to add his wife to his award.  The Veteran 
provided the date of birth of his spouse, her social 
security number, and the date and place of their marriage 
(the year was listed as 1984 in the report of contact 
instead of the correct date of 1983).    

In a May 2011 letter determination, the RO granted an award 
of additional compensation for the Veteran's dependent 
spouse.  The determination indicated that the Veteran's 
claim was received on April 21, 2011, and that the payment 
start date begins the first day of the month following the 
claim.  38 C.F.R. § 3.31.  

In consideration of the entire evidence of record including 
the facts summarized above, the Board finds that the Veteran 
is not entitled to an effective date prior to April 21, 
2011, for the award of additional compensation for his 
dependent spouse.

Initially, the record reflects that the Veteran was first 
eligible for an award of additional compensation for a 
dependent as a result of the October 2005 rating decision 
wherein the Veteran's combined disability rating increased 
to 40 percent, effective July 12, 2005.  38 C.F.R. 
§ 3.4(b)(2).  However, the accompanying letter to the 
October 2005 rating decision requested that the Veteran 
complete a VA Form 21-686c and return it to VA in order to 
be paid an additional allowance for his dependent.  The 
record at that time contained a VA Form 21-686c and copy of 
a marriage certificate, but there was no social security 
number for the Veteran's dependent spouse.  The Veteran did 
not respond to the October 2005 letter.  The first 
communication from the Veteran following the October 2005 
rating decision and letter is the April 21, 2011 report of 
contact.  As the Veteran did not respond within one year of 
notification of the October 2005 rating decision with the 
requested information regarding his dependent spouse, an 
effective date prior to April 21, 2011, is not warranted.  
38 C.F.R. § 3.401(b).  

Again, review of the claims file reflects that the Veteran 
submitted information to the RO in June 1987 regarding his 
dependent spouse.  The Veteran submitted a VA Form 21-686c 
and a copy of his marriage certificate in June 1987.  
However, the Veteran did not include a social security 
number for his spouse.  See 38 C.F.R. § 3.204(a)(1).  In 
addition, the Veteran did not yet have disability rated as 
30 percent or more disabling.  38 C.F.R. § 3.4(b)(2).

As noted, the Secretary has authority to prescribe the 
nature and extent of the proof required in order to 
establish a right to VA benefits.  See 38 U.S.C.A. § 501.  
In order to receive an additional amount of compensation for 
a dependent, sufficient proof of such dependency is 
necessary.  38 C.F.R. § 3.205.  See McColley v. West, 13 
Vet. App. 553, 556-557 (2000).  Although the Veteran 
essentially argues that he did not need to again provide 
proof of dependency after eligibility for additional 
compensation for dependents had been established because 
there were no changes in the status or information relating 
to any of his dependent, VA had no way of knowing this, 
short of actually having the information provided again 
following the establishment of eligibility.  As noted above, 
the original VA Form 21-686c did not include the Veteran's 
spouse's social security number, which is required by VA 
regulations.  See 38 C.F.R. § 3.204.  In an October 2005 
letter, the Veteran was requested to provide information 
regarding his spouse in a completed VA Form 21-686c so that 
he could receive additional payment for his dependent 
spouse.  He did not respond to the letter.  The Court has 
held that "[i]f a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet, App. 190, 193 
(1991); see also Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994).  Therefore, the Veteran is not entitled to an 
effective date prior to April 21, 2011, when VA received the 
requested information regarding the Veteran's dependent 
spouse, which included his spouse's social security number.  

The Board finds that the earliest effective date that can be 
assigned is April 21, 2011.  There is no legal basis for 
assigning an earlier effective date.  In making this 
determination, the Board notes that the payment start date 
continues to be May 1, 2011, the first day of the month 
following the effective date of the claim (April 21, 2011).  
See 38 C.F.R. §§ 3.31, 3.401(b)(1).  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
is not for application and the Veteran's claim is denied.  



ORDER

Entitlement to an effective date prior to April 21, 2011, 
for the award of additional compensation for the Veteran's 
dependent spouse, is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


